DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.


Remarks
Claims 1-8 and 10 are cancelled.
Claims 9 is amended.
Claim 17 is new.
Claims 9 and 11-17 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites “an adhesive ratio between the porous substrate and the organic resin constituting the porous layer is 50% to 85%” in lines 8-9.  It is unclear as to what Applicant intends the claimed “an adhesive ratio” to further limit.  Applicant’s specification discloses “The adhesive ratio between the porous substrate and the organic resin constituting porous layer can be obtained by using the following method. Ion coating is performed on a cross section of the porous layer, and image data of the cross section is obtained by a field emission scanning electron microscope (FE-SEM). Image analysis of the obtained image date is performed, the adhesive ratio between the porous substrate and the organic resin constituting the porous layer can be obtained.” in [0064].  Does the adhesive ratio refer to the adhesive materials ratio in the elements?  Does the adhesive ratio refer to the adhesion area to the non-adhesion area?  Does the adhesive ratio refer to the adhesion area to the whole interface area?  How can one of ordinary skill in the art define the adhesion area and the non-adhesion area?  The “adhesive ratio” is a content customized by the Applicant.  The specification does not provide a standard for ascertaining the requisite degree of “adhesive ratio”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 12 recites “a falling ball film rupture temperature of 280 oC or higher” in lines 1-2.  It is unclear as to what Applicant intends the claimed “a falling ball film rupture temperature” to further limit.  Applicant’s specification discloses “The falling ball film rupture temperature means a temperature at which a short circuit occurs under a constant load, and is an index for evaluating heat resistance” in [0065].  What is the weight of the ball?  From what height does the weight fall?  The “falling ball film rupture temperature” is a content customized by the Applicant.  The specification does not provide a standard for ascertaining the requisite degree of “falling ball film rupture temperature”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.


Response to Arguments
	Applicant's arguments filed on 04/21/2022 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726